DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Group 1: Claims 1-12 and 15-19, drawn to training an image classifier, classified in G06N20/20 and G06N3/08.
II. Group 2: Claims 13-14 and 20, drawn to classifying image data using an image classifier, classified in G06K6284, G0610V/764, and G06V30/19173.
The inventions are independent or distinct, each from the other because:
Inventions of Group 1 and Group 2 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the classification of image data of Group 2 requires a random forest classifier without specifically requiring the details of the training of a classifier as presented in the claims of Group 1.  The subcombination that is Group 1 has the separate utility of training a classifier using image data for an image classification method requiring the use of a random forest classifier, and not just the presently claimed classification method of Group 2.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Eddy Song (Reg 43144) on 10/20/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-12 and 15-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-14 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (“Auto-Validation of Fluorescent Primer Extension Genotyping Assay Using Signal Clustering and Neural Networks”) in view of Tandon et al (WO 2018/140014 A1).

With respect to Claims 1, 7, and 15: A method of training a random forest classifier for genotyping process cycle images, including: [Huang (page 1 – abstract) has disclosed a method of classifying (Fig. 1 on page 2 and 2nd to last paragraph RHC page 3– classifying to at least a pass or fail) genotyping images using a neural network and a GenomeLab SNPstream instrument. The method implemented in software on a device (page 3 – LHC 2nd to last paragraph).]
	accessing labelled training examples for images from process cycles belonging to a successful class and multiple failure classes; [Huang (page 5 LHC and Fig 2 & Fig 3, page 8 RHC 2nd-3rd para of “Neural Network Architecture and Training” section) has disclosed accessing training data labeled/classified by GetGenos as “Pass”/successful and “Fail”/failure type and “Look”/failure (Table 1 on page 6 of Huang, wherein “Look” is not a successful class/label hence is at least in part a failure type class) type class/labels.]
	creating image description features for each labelled training example [Huang (page 5 LHC and Fig 2 & Fig 3, page 8 RHC 2nd-3rd para of “Neural Network Architecture and Training” section) has disclosed accessing training data, wherein said access training image data has a 64 dimensional feature vector created therefrom describing features of said accessed training data (Fig 1 on page 2 of Huang, and page 8 RHC section “Neural Network…” 3rd paragraph). Huang has not further disclosed that the image description features are “based on a linear combination of eigen images” as required by the following claim limitation.]
based on a linear combination of eigen images; [Tandon (para 0231 and 0228-0231) has disclosed using randomized PCA “Principal Component Analysis” as the set of image description features that represent a linear combination of vector for each image in the training set. Said PCA of Tandon being an Eigen Image.]
	[Huang (page 8 LHC “Conclusion” and RHC “Neural Network Architecture and Training” section) has disclosed processing the training image data have 64 dimension features and training the Neural Network. Huang has not further disclosed that the trained classifier is a random forest classifier as required by the following claim limitation.]
training the random forest classifier using the image description features of the labelled training examples; and [Tandon (para 0003-0008, 0227, 0231, 0234) has disclosed training and utilizing a machine learning method of a random forest classifier to classify image data into a plurality of classes.]
	storing parameters of the trained random forest classifier. [Huang (page 7 LHC 2nd to last paragraph) has disclosed storing the vector of trained neural network classifier parameters for use in a genotype classification procedure. Furthermore, Tandon has disclosed the determination of the random forest classifier parameters based on the training process (para 0234). The resulting random forest classifier of Huang in view of Tandon have disclosed a determination of classifier parameters based on a process of training a classifier to determine a Pass or Fail of classification based on a set of input image data classified as “Pass” “Fail” or “Look” type classes indicating a quality of the input image data classification result.]
[Tandon and Huang are analogous art of image data processing and the training of an image classifier based on a machine learning algorithm (Neural Network of Huang and Random Forest Classifier of Huang). It would have been obvious to one of ordinary sill in the art to modify the machine learning Neural Network classifier of Huang by replacing with a known alternative machine learning Random Forest type Classifier of Tandon to achieve the reasonable expected result of learning a classification of input image data based on an input of already classified input image data as has been disclosed by both references. The reason for modifying would’ve been to use a known alternative machine learning image classification method of Tandon in a process of Huang that use a machine learning image classification method that learns based on classified input image data and results in a set of trained parameters for the trained classification method. Furthermore, the processes of Huang and Tandon are further related in that the method of training the machine learning methods of image classifying take as input image description type feature vectors (see para 0231 OF Tandon).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Huang with Tandon to achieve the limitations of the present claim.]

With respect to Claims 2, 9, and 16: The method of Claim 1, further including:
	accessing a basis of Eigen images; [Tandon (para 0116 and 0231) a basis or Eigen images, Eigen images being the image description features, that are linear combinations of PCA type dimensional feature vectors.]
	ordering the basis of Eigen images according to a measure of variability explained; and [Tandon (para 0116), wherein the feature vectors “Eigen Images” are ordered according to variability.]
	selecting the top ordered basis of Eigen images that cumulatively explain variability above of a threshold; and [A threshold that is at least the selection of the principle components of the PCA comprising the “most amount of variance”, wherein a “most” is a comparative value relative to other values and hence is at least a threshold (para 0116 of Tandon).]
	analyzing the process cycle images using the selected basis of Eigen images. [Tandon (Fig 7 para 0181) has disclosed receiving a set of images 701, performing PCA 705, and providing the reduced dimensional output the random forest model generator 707.]

With respect to Claims 3 and 8: The method of Claim 1, further including
	training the random forest classifier using the image description features [Tandon (para 0181) has disclosed training the random forest classifier to classify the image data using the PCA type description features.] for one-vs-the-rest determination of the successful class vs the multiple failure classes. [Tandon (para 0235) the classification producing a class label of “feature of interest” that is a “one” vs the “not feature of interest” that is the “the rest” of the “one vs the rest determination”. Furthermore, as per Huang of Huang in view of Tandon the classes are “Pass” and “Fail” and “Look” wherein the Pass is the “one” and the Fail and Look are the “vs the rest”.]

With respect to Claims 4, 10, and 17: The method of claim 1,
	wherein the random forest classifier includes 100 to 400 decision trees. [Tandon (para 0234) has disclosed an example of 200 decision trees.]	
	
Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (“Auto-Validation of Fluorescent Primer Extension Genotyping Assay Using Signal Clustering and Neural Networks”) and Tandon et al (WO 2018/140014 A1) as applied to at least claim 1 above, in view of Deasy et al (US 2021/0383538).

With respect to Claims 5, 11, and 18: The method of claim 1, [Tandon of Huang in view of Tandon (Fig 28A & 28C and para 0236) has disclosed an example forest classifier depth of 5, but not the presently claimed “wherein the random forest classifier has a depth of 10 to 40”. Tandon further disclosed (para 0236) that further nodes “depth” can be utilized until a criterion is met. Hence Tandon suggests that the disclosed classifier of Tandon can be implemented with more than a depth of 5.]
	wherein the random forest classifier has a depth of 10 to 40.  [Deasy (para 0103-0112) has disclosed the processing of image data to classify regions of said image data using a trained random forest classifier (para 0103-0112), wherein the selection of parameters of the classifier such as the number of forest and the depth of each is known in the art and suggests a selection of 30 as the depth (para 0109).]
[Deasy and Huang in view of Tandon are analogous art of image processing to perform classification on image data. Said references also disclosed the training of said random forest classifier. It would have been obvious the example depth of the random forest classifier of Tandon of Huang in view of Tandon to a depth of 30 as disclosed by Deasy to achieve the reasonably expected result of performing random forest classification using a classifier of depth 30. The motivation for combining would have been to use known selectable parameter values such as a depth of 30 as disclosed by the image processing method of Deasy in a related image processing classifier having only an example depth of 5 as disclosed by Tandon to achieve a reasonably expected result of performing the classification of image data based on a selected depth of 30. Therefore, it would have been obvious to one of ordinary skill in the art to at least try to combine the teachings of Deasy with Huang and Tandon to achieve the limitations of the currently presented claim.]
	
Allowable Subject Matter
Claims 6, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Each of dependent claims 6, 12, and 19 present claim limitations further requiring an additional learning of classification step for the multiple failure classes using a second random forest classifier. The second classifier scoring corresponding failures into each of a corresponding failure class based on a scoring determined by the second random forest classifier. The known prior art, cited prior art, and reasonable combinations thereof have not anticipated or made obvious these additional claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson et al (US 2022/0114593) has disclosed training and utilizing a random forest image classifier (para 0026) having binary classification (para 0098, such as “Pass” “Fail” or other combinations of two/binary class labels), and using PCA type eigen images to extract and rank variability of features/descriptors of image data, wherein the features/descriptors of the PCA are used in the training process (para 0102).
O’Toole et al (US 2022/0091923) has disclosed training and utilizing a random forest classifier (para 0016, 0043, 0060 and Fig 8) to classify image data, wherein a feature vector is determined for each image to be processed (para 0044 and 0062) and both positive/successful and failure type classifier are utilized (para 0060).
De Poly et al (US 2022/0012879) has disclosed a method of cellular image diagnostics using a random forest classifier (para 0078 and abstract), wherein the random forest classifier is trained using a set of labeled image data (para 0078, 0081, 0123). The process of De Poly further incorporating the determination of feature vector type descriptors of the image data to be input in the random forest classifier (para 0138-0139, Fig 8).
Hyder et al (WO 2021/195697) has disclosed the processing of image data to classify said image data using a trained random forest classifier (para 0122-0124), wherein the selection of parameters of the classifier such as the number of forest and the depth of each is known in the art and suggests a selection of 10. Hyder is not prior art, but is proximate to the time of the filing of the present application and has been cited as providing evidence of the knowledge in the art at the time of the filing of the present application.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                                                                                                                                                                                                                                


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666